ON PETITION FOR REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6015



EDDIE JAMES HARVEY,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES MOLONY CONDON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-99-910-3-22BC)


Submitted:   July 25, 2000                 Decided:   August 22, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Eddie James Harvey, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie James Harvey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).     We originally dismissed the appeal as un-

timely.    After consideration of Harvey’s petition for rehearing we

vacated the March 3, 2000, order dismissing the appeal.    Although

we now find the appeal to be timely, we find it to be without

merit.    We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.    See Harvey v. South Carolina, No. CA-99-910-3-22BC (D.S.C.

Nov. 12, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s judgment and order are marked
as “filed” on November 10, 1999, the district court’s record shows
that the judgment and order were entered on the docket sheet on
November 12, 1999. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the judgment or order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2